Case: 13-10367   Date Filed: 08/09/2013   Page: 1 of 2




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10367
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:12-cr-00023-SPM-GRJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

JONATHAN MATTHEW WOOD,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 9, 2013)

Before WILSON, MARTIN and HILL, Circuit Judges.

PER CURIAM:
              Case: 13-10367     Date Filed: 08/09/2013   Page: 2 of 2


      Chet Kaufman, counsel for Jonathan Matthew Wood in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Wood’s conviction and sentence

are AFFIRMED.




                                         2